IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CASEY STUART MATTINGLY,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1014

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 27, 2017.

An appeal from an order of the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Andy Thomas, Public Defender, and Terry Roberts, Special Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

      The trial court properly handled Appellant’s competency issues throughout

this proceeding, and we find that the hearing addressing competency on September

23, 2014, at which the trial court orally adjudicated Appellant competent, satisfied

the requirements of due process. However, we find well-taken the State’s

confession of error in the lack of a written order of competency following that
hearing. Accordingly, we affirm Appellant’s judgment and sentence, but remand

solely for entry of an order of competency nunc pro tunc to the date of that hearing.

See Zern v. State, 191 So. 3d 962, 965 (Fla. 1st DCA 2016) (requiring court to

enter a nunc pro tunc order of competency if appellant was competent at the time

of hearing, whereupon the judgment and sentence need not change).

      AFFIRMED in part, REVERSED in part, and REMANDED for further
proceedings.

RAY and KELSEY, JJ., and DOUGLAS, WESLEY R., ASSOCIATE JUDGE,
CONCUR.




                                         2